Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 1 of 12 PagelD 1

UNITED STATES DISTRICT COURT
DISTRICT OF FLORIDA
TAMPA DIVISION Cet in -G 4 O:5

SUPERSTORES, LLC

Defendants

§
lasia Owens
;
Plaintiff :
:
: . ona
CAPITAL ONE AUTO : S.2h cv BEA CEH -AAS
FINANCE, § CASE NO.
CAR MAX AUTO 5
§
§
§
§
§
§
§

PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT
AND REQUEST FOR INJUNCTION
TO THE HONORABLE COURT:
COME NOW, IASIA OWENS (“Plaintiff”) and their filed Original
Complaint and would show the court as follows:

A.
PARTIES

1. Plaintiff lasia Owens is a female adult, consumer and natural person
pursuant 15 USC 1692a(3) of sound mind. Plaintiff has a place of abode which

is Plaintiff’s location information 5138 Flowing Oar Rd. Wimauma, F1

33598-2227.

aa
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 2 of 12 PagelD 2

2. Defendant Capital One Bank (“Capital One’’) is a National Bank established
and operating within the United States with multiple corporate offices and a
headquarters located in McLean, VA, and at all times material hereto was
authorized and was doing business in the state of Florida. Defendant may be served
with process.

3. Defendant CarMax Auto Superstores, LLC, (“CarMax”) is a car dealership
at all times material hereto was authorized and was doing business in the state of
Florida. Defendant may be served with process.

B.
JURISDICTION AND VENUE

4. Plaintiffs’ complaint arises under the United States Constitution and federal
statutes.

5. This court has jurisdiction over this action under 28 U.S.C. §1331, 28 U.S.C.
§ 1332, 28 U.S.C. §§ 89(b) where the acts and transactions giving rise to Plaintiff’s
occurred in this district, where the Plaintiff’s reside in this district and/or where

Defendant transacts business in this district.

Cc.
FACTUALALLEGATIONS.

6. On or about October 25", 2020, the Plaintiff entered into a consumer credit
sale transaction (hereinafter “the transaction”) with CarMax for the sale and
purchase of 2017 Mercedes Benz C Class, vehicle identification number

WDDW/J4KB4HF459124, which vehicle was intended by the Plaintiff for personal
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 3 of 12 PagelD 3

and family use, in which the extended consumer credit was subject to a finance

charge and which is initially payable to Capital One. A true and accurate copy of

the credit agreement evidencing the agreement is attached hereto, marked

PLAINTIFF’S EXHIBIT A, and by this reference is incorporated herein.

7. As part of this consumer credit transaction, Plaintiff provided CarMax with her
credit card to obtain an extension of credit by and through a credit application
for the consumer good purchase.

8. CarMax instead submitted a loan application in Plaintiff’s name to Capital One.
CarMax subsequently received an advance issued by Capital One in the name of
the Plaintiff. The advance created a lien interest over 2017 Mercedes Benz C
Class, vehicle identification number WODWJ4KB4HF459124 in favour of
Capital One.

9. CarMax did not make Plaintiff aware that the consumer credit sale forms
presented to her were submitted instead as loan applications with Capital One.
Furthermore, Plaintiff did not authorize CarMax to disclose her personal
information to non-affiliate entities.

10.Plaintiff into knowledge of the loan application via monthly loan statements
issued by Capital One covering the period between November 2020 — February
2021. A true and accurate copy of that affidavit of truth coupled with cease and
desist is attached hereto, marked PLAINTIFF’S EXHIBIT B, and by this

reference is incorporated herein.
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 4 of 12 PagelD 4

11.CarMax and Capital One accepted Plaintiff's credit card as they admitted to for
the purposes of obtaining property for my consumer credit transaction.

12.0n or about November 11", 2020, Plaintiff issued Capital One with a debt
validation notice. Capital One neither acknowledged receipt of the notice,
neither did Capital One issue Plaintiff with debt validation documents.

13.On or about November 21", 2020, Plaintiff filed a complaint with Consumer
Financial Protection Bureau (“CFPB”). Purpose of complaint was intended to
compel Capital One to respond to Plaintiff's debt validation notice. CFPB then
communicated to Capital One regarding Plaintiff's complaint urging Capital
One to respond to Plaintiff’s debt validation notice. A true and accurate copy of
that affidavit of truth coupled with cease and desist is attached hereto, marked
PLAINTIFF’S EXHIBIT C, and by this reference is incorporated herein.

14.0n December 2", 2020, Capital One responded to CFPB notice and issued both
CFPB and Plaintiff with debt validation documents. To Plaintiff’s surprise, she
was able to ascertain that alleged debt arose from the consumer credit sale
transaction form which Plaintiff executed with CarMax.

15.On or about December 10", 2020, and subsequently on January 20", 2021,
Plaintiff issued Capital One with an affidavit of truth coupled with cease and
desist demands. A true and accurate copy of that affidavit of truth coupled with
cease and desist is attached hereto, marked PLAINTIFF’S EXHIBIT D, and by

this reference is incorporated herein.
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 5 of 12 PagelID5

16.On or about January 25", 2021, Capital One issued a notice of enforcement of
contract rights letter threatening to repossess and dispose of Plaintiff's motor
vehicle.

17.0n or about February 17", 2021, following the events under paragraph 17
above, Plaintiff issued Capital One with Notice of Default and Opportunity to
Cure notice which was accompanied with a cease and desist demand advising
Capital One to take all necessary action to clear from the Plaintiff the alleged
debt. A true and accurate copy of that Notice of Default and Opportunity to
Cure is attached hereto, marked PLAINTIFF’S EXHIBIT E, and by this
reference is incorporated herein.

18.Pursuant to the definition of the terms “debt” as provided under 15 U.S.C. §
1692a(5); “debt collector” as provided under 15 U.S.C § 1692a(6) read together
with 15 U.S.C § 1692a(6)(F) and 15 U.S.C § 1692f(6); “consumer” as provided
under 15 U.S.C § 1602(i); and “credit card” as provided under 15 U.S.C §

1602(m), Plaintiff raises cause of action as follows.

19. D.
CAUSE OF ACTION I

20.Capital One whilst relying on the information wrongfully provided by CarMax
commenced communication with Plaintiff with a view of collecting debt
allegedly owed by Plaintiff.

21.Capital One sent Plaintiff monthly loan statements dated November 2020 —

January 2021 encouraging the Plaintiff to make payments on the alleged debt.
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 6 of 12 PagelD 6

22.At no point has Plaintiff authorized Capital One to initiate any form of
communication with Plaintiff in connection with the repayment of this alleged
debt.

23.Plaintiff pursuant to 15 U.S.C. § 1692c(c) issued notice to Capital One to cease
and desist from all further communication.

24.In light of the above, actions by Capital One violated the requirements provided
under 15 U.S.C. § 1692b(2), 15 U.S.C. § 1692c(a) and 15 U.S.C. § 1692c(c).

25.Plaintiff is entitled to compensation and costs of suit.

CAUSE OF ACTION IT

26.CarMax influenced, convinced and caused Plaintiff to enter into a consumer
credit transaction with CarMax on the premise that the nature of the transaction
emanates from a credit application and not a loan application.

27.CarMax then disclosed Plaintiff's private and confidential information to a
non-affiliated third party in the form of Capital One.

28.CarMax and Capital One with knowledge and intent caused there to be
registered a loan application in place of a credit application in the names of
Plaintiff for an amount to be secured with lien interest in 2017 Mercedes Benz
C Class, vehicle identification number WODWJ4K B4HF459124 in favour of

Capital One
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 7 of 12 PagelD 7

29.CarMax and Capital One owed a duty to notify Plaintiff and ought to have
obtained Plaintiff's consent prior to disclosing private information and causing
wrongful registration of a loan application.

30.The disclosure of the Plaintiff's non-public personal information to
non-affiliated third parties by CarMax without prior consent/waiver by the
Plaintiff is a violation of the Plaintiff’s privacy of information in conjunction
with 15 U.S.C. § 6802(b)(B).

31.CarMax and Capital One in violation of 15 U.S.C. § 1611(1) wilfully and
knowingly provided Plaintiff with false, misleading, inaccurate and deceptive
information, forms and finance .

32.In light of the above, Plaintiff is entitled to compensation and costs of suit.

E TION Ul

33.Relying on Exhibit A, Capital One knowingly and wilfully did not include
“total sale price” as the “finance charge”.

34.Capital One failed to disclose additional charges including but not limited to
down payment of $259.79, which charge according to law shall not apply to a
consumer credit transaction.

35.Capital One failed to disclose to Plaintiff option to include insurance in the
purchase via finance charge

36.Capital One failed to disclose the finance charge clearly and conspicuously.
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 8 of 12 PagelD 8

37.1In light of the above, Capital One is in violation of 15 U.S.C. § 1605(c), 15
U.S.C. § 1632(a), 15 U.S.C. § 1605(a).

38.Plaintiff is entitled to compensation and costs of suit.

CAUSE OF ACTION TV.

39. This consumer credit transaction was subject to the Plaintiffs right of
rescission as described by 15 U.S.C § 1635 and Regulation Z § 226.23
(12C.F.R. § 226.23).

40. In the course of this consumer credit transaction, Capital One violated 15
U.S.C. § 1635(a) and Regulation Z 226.23(b) by failing to deliver to the
Plaintiff two copies of a notice of the right to rescind that:

a) Identified the transaction.

b) Clearly and conspicuously disclosed the security interest in the
Plaintiff’s home.

c) Clearly and conspicuously disclosed the Plaintiff’s right to rescind the
transaction.

d) Clearly and conspicuously disclosed how to exercise the right to
rescind the transaction, with a form for that purpose, designating the address
of Capital One place of business.

e) Clearly and conspicuously disclosed the effects of rescission.

f) Clearly and conspicuously disclosed the date the rescission period

expired.
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 9 of 12 PagelD 9

41.Clearly and conspicuously disclosed the date the rescission period expired.

E.
RELIEF REQUESTED

WHEREFORE, it is respectfully prayed that this Court:

A. Assume jurisdiction of this case;

B. Declare the security interest in the Plaintiffs property, 2017 Mercedes
Benz C Class, vehicle identification number
WDDWJ4KB4HF459 124, void;

C. Declare the loan agreement with Capital One invalid for lacking
Plaintiff consent

D. Rescind the transaction of October 25", 2021.

E. Order Capital One to take all necessary action to zero out the balance
on account 6206279991892 and discharge the Plaintiff of all alleged
liability.

F. Capital One to take all necessary action to withdraw the alleged debt
from the Plaintiff's credit report.

G. Award the Plaintiff statutory damages for the disclosure violations in
the amount of twice the finance charge in connection with this
transaction under 15 U.S.C. § 1640(a)

H. Award the Plaintiff statutory damages for Capital One failure to issue

Plaintiff with proper rescission forms, in the amount of twice the
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 10 of 12 PagelD 10

finance charge in connection with this transaction under 15 U.S.C. §

1640(a)

I. Award actual damages in the amount of $37,000.

J. Award the Plaintiff costs.

K. Award such other and further relief as the Court deems just and

proper.

Respectfully submitted,

AIG

lasia Ebony Owens

5138 Flowing Oar Rd. Wimauma F1 33598-2227

727-612-4630

iasia.owens2@gmail.com
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 11 of 12 PagelD 11

VERIFICATION

I, JIasia Ebony Owens, being duly swom depose and say that I am the Plaintiff in the above entitled
action, that I have read the foregoing Complaint and know the contents thereof. That the same is

true of my own knowledge except as to those matters and things stated upon information and

ANOS WEF SCY-|

L. in / presence of a Notary Public)

LL hell me this the 4 day of , Ma: ; | , 2021.
LL sae

Notary Public
(| 2os\ \ wold

(Printed name of Notary Public)

My Commission Expires: MK F IE za 093

belief, and as to those things, I believe them to be true.

 

 

  

 
Case 8:21-cv-00849-CEH-AAS Document1 Filed 04/09/21 Page 12 of 12 PagelD 12

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing document was sent on the
(Date) day of (Month) (Year) by regular U.S. mail, by facsimile, or certified mail, return receipt

requested, to the following parties or attorneys of record:

(Name of Defendant’s Attorney), Attorney at Law
